Citation Nr: 1413304	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  13-13 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
  

THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the RO.
The Board acknowledges that in June 2010 the Veteran made a claim for entitlement to service connection for hemorrhoids.  A subsequent rating decision in October 2010 and a statement of the case in February 2013 both denied the claim.  The Veteran did not list service connection for hemorrhoids as an issue on appeal; therefore this issue is not before the Board.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  Bilateral hearing loss disability did not manifest in service or for many years thereafter, and is unrelated to service.

2.  Tinnitus did not manifest in service or for many years thereafter, and is unrelated to service.


CONCLUSION OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and organic disease of the nervous system (sensorineural hearing loss) may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. At 121.  

In this case, in a June 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2010 letter also informed the Veteran of the evidence needed to establish a disability rating and effective date for the claims on appeal.  The October 2010 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the June 2010 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private medical records, a VA examination report, and statements from the Veteran.  The Board finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system (sensorineural hearing loss) becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Generally, in order to prove service connection, there must be evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that loud noise exposure while in service has caused the claimed bilateral hearing loss and tinnitus.  Specifically, he asserts in-service noise exposure while serving as a Naval Aviation Officer resulted in hearing loss and tinnitus.  The Veteran contends that he was exposed to high levels of noise on the flight line when his earplugs would fall out.  The Board notes that the Veteran's DD-214 lists naval aviation training completed by the Veteran.  As noise exposure is consistent with the circumstances and conditions of being a Naval Aviation Officer, the Board concedes that the Veteran had noise exposure in service.

Service treatment records (STRs) are negative for any complaints, diagnoses, or treatment for bilateral hearing loss or tinnitus.  All examinations during service show that the ears, droms and audiological evaluation were normal.  On separation examination in February 1970, the Veteran's hearing was found to be normal on examination.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
15
5
5
10
5

Post-service private medical records dated February 2010 and May 2011 show a diagnosis for mild to moderate bilateral hearing loss and tinnitus.  The May 2011 examination revealed speech discrimination scores in quiet at 96% for the right ear and 96% for the left ear.  During the May 2011 examination, the Veteran stated his hearing became progressively worse and he had trouble processing speech, especially in groups and background noise.  The Veteran indicated that he first noticed tinnitus a few years ago and he described it as a ringing sound that was "driving him crazy" at times.  The Veteran reported he had dizziness which was first noticed about 3-4 years ago and he had fallen a few times.  The Veteran asserted that he had a history of noise exposure from the Navy where he was exposed to jet engines.  The examiners did not express an opinion as to the etiology of the Veteran's hearing loss or tinnitus.

A July 2010 VA examination also showed that the Veteran had bilateral hearing loss and bilateral tinnitus.  The examiner stated that in the right ear the Veteran had a moderate, sensorineural hearing loss and in the left ear the Veteran had a moderate sensorineural hearing loss.  During the examination the Veteran reported that his bilateral hearing loss had existed for 2 years.  The Veteran indicated that approximately 2 years ago, he started losing his hearing in both ears.  He also asserted that he started to notice ringing in the ears at about the same time.  The Veteran described his current symptoms as ringing sounds in both ears and loss of hearing.  The Veteran reported that he cannot easily process multiple occurrences of sound.  The Veteran stated that the ringing is worse when he is tired at the end of the day.  

Additionally, as to bilateral hearing loss disability, the Veteran indicated that he was exposed to loud noise in navy flight training and says that on one occasion an earplug fell out and he had full exposure to headset volume during a flight.  The Veteran asserted that phone conversations are difficult without earphones, and he cannot process multiple sounds in conversation.

The pure tone thresholds, in decibels, from the July 2010 examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
45
50
LEFT
35
40
55
50
55

Maryland CNC speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  The examiner stated that the Maryland CNC speech recognition performance on both ears were excellent.

As to tinnitus, the Veteran reported it began approximately July 2008.  The Veteran indicated that he does not know when it first occurred, but he noticed it approximately 2 years ago.  The Veteran stated that his duties during military service consisted of naval aviator candidate.  He indicated that he fired weapons with his right hand and used hearing protection.  The Veteran reported that after military service he worked doing real estate sales for 35 years without hearing protection.  Also, the Veteran has used power tools while using hearing protection.

After examination, the examiner found that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were related to military service, including due to acoustic trauma.  The examiner noted that the Veteran indicated that his hearing loss and tinnitus began only a few years ago, long after his military service.  Also, she explained that the pattern of hearing was not consistent with one that is caused by noise trauma.

The Board finds that the Veteran's assertions of exposure to noise during service are credible and consistent with the circumstances and conditions of his service as a Naval Aviation Officer.  In addition, the above-cited medical evidence of record reflects that the Veteran currently has hearing loss disability and tinnitus.  However, the evidence is against a nexus between the hearing loss disability and tinnitus.

The Board reiterates that the February1970 separation examination is negative for any complaints, diagnoses, or treatment for hearing loss and tinnitus.  Rather, the ears, drums and audiometric findings were normal.  Moreover, the Veteran's hearing loss did not manifest within a one year period from the date of termination of service.  

In addition, at no time did any professional relate the Veteran's hearing loss and tinnitus to service.  The July 2010 VA examiner reviewed the claims file, examined the Veteran, and provided adequate rationale for her opinion that there was no nexus between the current hearing loss and tinnitus to the claimed noise exposure in service.  As to bilateral hearing loss, the VA examiner explained that the Veteran's pattern of hearing is not consistent with one that is caused by noise trauma.  Further, as to bilateral hearing loss and tinnitus, the VA examiner explained that due to the delay of onset of symptoms until a few years ago, which was over 35 years post-military exposure, it was of her opinion that it was not at least as likely as not that bilateral hearing loss and tinnitus were related to military service.

The Board points out that the passage of so many years between discharge from active service and the objective documentation of claimed disabilities is a factor that tends to weigh against claims for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As the VA-authorized examiner explained the reasons for her conclusions based on an accurate characterization of the evidence in the claims file, her opinion is entitled to substantial probative weight.  She based her opinion on her examination of the Veteran, the Veteran's statements and medical evidence indicating the onset of hearing loss and tinnitus was many years after service.

The only other opinion is that of the Veteran.  The Veteran is competent to testify to his observations, and the RO and the VA-authorized examiner conceded his in-service noise exposure, as does the Board.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  On the question as to whether current bilateral hearing loss disability and tinnitus are related to in-service noise exposure, however, the specific, reasoned opinion of the examiner who performed the July 2010 VA-authorized examination is of greater probative weight than the more general assertions of the Veteran, even assuming the Veteran's competence to opine on this complex medical question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The weight of the evidence therefore reflects that hearing loss disability and tinnitus did not manifest in service, sensorineural hearing loss disability did not manifest within the one year presumptive period or for many years thereafter, there is no relationship between current hearing loss disability or tinnitus and the conceded in-service noise exposure.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss disability and tinnitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


